Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Martin Moynihan (Reg. No. 40338) on 1/28/2022.
The application has been amended as follows: 
Cancel withdrawn claims 15-19. 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach of the claimed method for assessing denervation treatment, in combination with the other method steps,  assessing the effectiveness of the treating according to results obtained by the tracking where the assessing involves determining a stiffness of a treated location of the treated artery by analyzing an indication of arterial wall movement amplitude of the treated location due to pulsation, the arterial wall movement amplitude providing a measure of the artery’s ability to expand following the treating. The combination of the references on record and more specifically the Asmar reference teaches of measuring pulse wave velocities from outside the body non-invasively and measuring between two locations with each location being above a different artery and therefore only provides average stiffness measurement of two different arteries and therefore does not provide stiffness measure of the treated artery following the treatment.  The Asmar reference teaches of sensors that measure pulse wave velocity between two locations above different arteries which would not provide accurate stiffness measure of the treated artery.  Therefore the combination of the prior art of record 
Other references of interest:
Emery et al. (20110112400) – directed to catheter treatment device using HIFU for application of energy to modulate neural fibers that contribute renal function (abstract) and determining renal arterial stiffness [0095, 0096] but the ultrasound energy source for treatment is located remotely from the desired area where the targeted energy delivery is achieved without precise placement of a catheter device [0044, 0046] and does not teach of claimed method of assessing the effectiveness of the treating according to results obtained by the tracking where the assessing involves determining a stiffness of a treated location of the treated artery by analyzing an indication of arterial wall movement amplitude of the treated location due to pulsation, the arterial wall movement amplitude providing a measure of the artery’s ability to expand following the treating.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
BR
/BAISAKHI ROY/               Primary Examiner, Art Unit 3793